
	
		I
		111th CONGRESS
		2d Session
		H. R. 4645
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Peterson (for
			 himself, Mr. Moran of Kansas,
			 Ms. DeLauro,
			 Mrs. Emerson,
			 Mr. Delahunt,
			 Mr. Flake,
			 Mr. McGovern,
			 Mr. Berman,
			 Mr. Berry,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Childers,
			 Mr. Minnick,
			 Mr. Boswell,
			 Ms. Herseth Sandlin,
			 Mr. Scott of Georgia,
			 Mr. Massa,
			 Mr. Bright,
			 Mr. Ellsworth,
			 Mr. Holden,
			 Mr. Kagen,
			 Mr. Snyder,
			 Mr. Pomeroy,
			 Mr. Kind, Mr. Davis of Tennessee,
			 Mr. Boustany,
			 Mr. Costa,
			 Mr. Bishop of Georgia,
			 Mr. Ross, Mr. Tanner, Mr.
			 Johnson of Illinois, Mr. Ryan of
			 Ohio, Mr. Hinchey,
			 Ms. Lee of California, and
			 Mr. Boucher) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Agriculture and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To remove obstacles to legal sales of United States
		  agricultural commodities to Cuba and to end travel restrictions on all
		  Americans to Cuba.
	
	
		1.Short titleThis Act may be cited as the
			 Travel Restriction Reform and Export Enhancement
			 Act.
		2.Travel to
			 Cuba
			(a)In
			 generalOn and after the date
			 of the enactment of this Act, and subject to subsection (b)—
				(1)the President may
			 not regulate or prohibit, directly or indirectly, travel to or from Cuba by
			 United States citizens or lawful permanent residents, or any of the
			 transactions incident to such travel; and
				(2)any regulation in effect on such date of
			 enactment that regulates or prohibits travel to or from Cuba by United States
			 citizens or lawful permanent residents or transactions incident to such travel
			 shall cease to have any force or effect.
				(b)ExceptionsSubsection
			 (a) shall not apply in a case in which the United States is at war with Cuba,
			 armed hostilities between the two countries are in progress, or there is
			 imminent danger to the public health or the physical safety of United States
			 travelers.
			(c)ApplicabilityThis
			 section applies to actions taken by the President before the date of the
			 enactment of this Act that are in effect on such date of enactment, and to
			 actions taken on or after such date.
			(d)Inapplicability
			 of other provisionsThe provisions of this section apply
			 notwithstanding section 102(h) of the Cuban Liberty and Democratic Solidarity
			 (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section 910(b) of the Trade
			 Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7210(b)).
			3.Clarification of
			 payment terms under the Trade Sanctions Reform and Export Enhancement Act of
			 2000Section 908(b)(4) of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C.
			 7207(b)(4)) is amended—
			(1)in subparagraph
			 (B), by striking and at the end;
			(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(D)the term payment of cash in
				advance means, notwithstanding any other provision of law, the payment
				by the purchaser of an agricultural commodity or product and the receipt of
				such payment by the seller prior to—
						(i)the transfer of
				title of such commodity or product to the purchaser; and
						(ii)the release of
				control of such commodity or product to the
				purchaser.
						.
			4.Authorization of
			 direct transfers between Cuban and United States financial institutions under
			 the Trade Sanctions Reform and Export Enhancement Act of 2000Notwithstanding any other provision of law,
			 the President may not restrict direct transfers from a Cuban financial
			 institution to a United States financial institution executed in payment for a
			 product authorized for sale under the Trade Sanctions Reform and Export
			 Enhancement Act of 2000 (22 U.S.C. 7201 et seq.).
		
